                                          Case 4:19-cv-05844-KAW Document 52 Filed 07/02/20 Page 1 of 8




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LAURIE ELIZABETH ALDERMAN,                         Case No. 19-cv-05844-KAW
                                   8                    Plaintiff,
                                                                                            ORDER GRANTING MOTION TO
                                   9             v.                                         DISMISS
                                  10     CITY OF COTATI, et al.,                            Re: Dkt. No. 42
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Laurie Elizabeth Alderman filed the instant case against Defendants, asserting

                                  14   violations of her free speech rights and the Americans with Disabilities Act (“ADA”). (Compl.,

                                  15   Dkt. No. 1.) Pending before the Court is Defendants’ motion to dismiss Plaintiff’s first amended

                                  16   complaint. (Defs.’ Mot. to Dismiss, Dkt. No. 42.)

                                  17          On Plaintiff’s request, the Court vacated the hearing on this motion. (See Dkt. Nos. 46,

                                  18   51.) Having reviewed the parties’ filings and the relevant legal authority, the Court GRANTS

                                  19   Defendants’ motion to dismiss.

                                  20                                           I.   BACKGROUND
                                  21          Plaintiff is a resident of Defendant City of Cotati (“City”). (First Amended Compl.

                                  22   (“FAC”) ¶ 8.) Defendant Michael Parish is the City’s police chief; Defendants Mark Landman,

                                  23   John Moore, John DellOsso, and Wendy Skillman are the City’s elected city council members;

                                  24   and Defendant O’Bid is the City’s City Manager. (FAC ¶¶ 11-13.)

                                  25          As discussed in more detail in the Court’s prior dismissal order, this case concerns

                                  26   Plaintiff’s participation in city council meetings. (See Dismissal Ord., Dkt. No. 37.) Plaintiff

                                  27   alleges that Defendants have retaliated against her opposition to building projects that Defendants

                                  28   have a great financial interest in by, for example, interrupting Plaintiff during her speaking time,
                                          Case 4:19-cv-05844-KAW Document 52 Filed 07/02/20 Page 2 of 8




                                   1   insulting her during meetings and on Nextdoor.com, failing to provide adequate police services or

                                   2   weed abatement, attempting to prevent her from sitting in a particular chair, threatening Plaintiff

                                   3   with arrest at a June 2018 meeting when she spoke outside her given time, failing to prevent

                                   4   “cyberstalking” by Christopher Kren Mora, being less diligent in responding to her Public Records

                                   5   Act requests, and inciting people to report Plaintiff to Nextdoor.com. (See FAC ¶¶ 64, 66-68, 81,

                                   6   83, 87, 89, 90, 98, 105, 106, 111.)

                                   7          Plaintiff also alleges that she is disabled, as she has physical disabilities, post-traumatic

                                   8   stress disorder (“PTSD”), and a speech disability. (FAC ¶ 115.) Plaintiff asserts that Defendants

                                   9   “target” her disorders by interrupting her while she is speaking. (FAC ¶ 116.) Additionally,

                                  10   Plaintiff asserts that the City holds budget and strategic planning meetings in the police

                                  11   community room, rather than in the council chambers. (FAC ¶ 118.) Unlike the council

                                  12   chambers, the police community room does not have a sound system or microphones. (FAC ¶
Northern District of California
 United States District Court




                                  13   119.) The only two citizens who attend the meetings are George Barich and herself, and Mr.

                                  14   Barich has a hearing impairment. (FAC ¶ 120.) Mr. Barich and Plaintiff have requested that the

                                  15   meetings be held in the council chambers, but Defendants continue to hold the meetings in the

                                  16   police community room. (FAC ¶ 120.)

                                  17          On September 19, 2019, Plaintiff filed the instant case, asserting violations of her First

                                  18   Amendment right to free speech and Title III of the ADA. (Compl., Dkt. No. 1.) On November 1,

                                  19   2019, Defendants moved for dismissal. (Dkt. No. 14.) On February 4, 2020, the Court granted

                                  20   Defendants’ motion to dismiss with leave to amend. (Dismissal Order at 8-9.)

                                  21          On February 29, 2020, Plaintiff filed the operative complaint. On March 19, 2020,

                                  22   Defendants filed the instant motion to dismiss, as well as a request for judicial notice. (Req. for

                                  23   Judicial Notice (“RJN”), Dkt. No. 42-1.) On March 31, 2020, Plaintiff filed her opposition, which

                                  24   did not include any legal argument. (Pl.’s Opp’n, Dkt. No. 46.) Rather, Plaintiff’s opposition

                                  25   stated that she “believe[d] that [she had] presented enough arguments in previously filed papers

                                  26   that [her] case should not be dismissed and be allowed to proceed further . . . .” (Id. at 2.) On

                                  27   April 1, 2020, Defendants filed their reply. (Defs.’ Reply, Dkt. No. 48.)

                                  28
                                                                                          2
                                          Case 4:19-cv-05844-KAW Document 52 Filed 07/02/20 Page 3 of 8




                                   1                                        II.    LEGAL STANDARD

                                   2          A.     Request for Judicial Notice
                                   3           As a general rule, a district court may not consider any material beyond the pleadings in

                                   4   ruling on a motion to dismiss for failure to state a claim. Lee v. City of Los Angeles, 250 F.3d 668,

                                   5   688 (9th Cir. 2001). A district court may take notice of facts not subject to reasonable dispute that

                                   6   are “capable of accurate and ready determination by resort to sources whose accuracy cannot

                                   7   reasonably be questioned.” Fed. R. Evid. 201(b); United States v. Bernal–Obeso, 989 F.2d 331,

                                   8   333 (9th Cir. 1993). “[A] court may take judicial notice of ‘matters of public record,’” Lee, 250

                                   9   F.3d at 689 (citing Mack v. S. Bay Beer Distrib., 798 F.2d 1279, 1282 (9th Cir. 1986)), and may

                                  10   also consider “documents whose contents are alleged in a complaint and whose authenticity no

                                  11   party questions, but which are not physically attached to the pleading” without converting a

                                  12   motion to dismiss under Rule 12(b)(6) into a motion for summary judgment. Branch v. Tunnell,
Northern District of California
 United States District Court




                                  13   14 F.3d 449, 454 (9th Cir. 1994), overruled on other grounds by Galbraith v. Cty. of Santa Clara,

                                  14   307 F.3d 1119 (9th Cir. 2002).

                                  15          B.     Motion to Dismiss
                                  16           Under Federal Rule of Civil Procedure 12(b)(6), a party may file a motion to dismiss based

                                  17   on the failure to state a claim upon which relief may be granted. A motion to dismiss under Rule

                                  18   12(b)(6) tests the legal sufficiency of the claims asserted in the complaint. Navarro v. Block, 250

                                  19   F.3d 729, 732 (9th Cir. 2001).

                                  20           In considering such a motion, a court must “accept as true all of the factual allegations

                                  21   contained in the complaint,” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam) (citation

                                  22   omitted), and may dismiss the case or a claim “only where there is no cognizable legal theory” or

                                  23   there is an absence of “sufficient factual matter to state a facially plausible claim to relief.”

                                  24   Shroyer v. New Cingular Wireless Servs., Inc., 622 F.3d 1035, 1041 (9th Cir. 2010) (citing

                                  25   Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009); Navarro, 250 F.3d at 732) (internal quotation

                                  26   marks omitted).

                                  27           A claim is plausible on its face when a plaintiff “pleads factual content that allows the

                                  28   court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”
                                                                                           3
                                          Case 4:19-cv-05844-KAW Document 52 Filed 07/02/20 Page 4 of 8




                                   1   Iqbal, 556 U.S. at 678 (citation omitted). In other words, the facts alleged must demonstrate

                                   2   “more than labels and conclusions, and a formulaic recitation of the elements of a cause of action

                                   3   will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

                                   4           “Threadbare recitals of the elements of a cause of action” and “conclusory statements” are

                                   5   inadequate. Iqbal, 556 U.S. at 678; see also Epstein v. Wash. Energy Co., 83 F.3d 1136, 1140 (9th

                                   6   Cir. 1996) (“[C]onclusory allegations of law and unwarranted inferences are insufficient to defeat

                                   7   a motion to dismiss for failure to state a claim.”). “The plausibility standard is not akin to a

                                   8   probability requirement, but it asks for more than a sheer possibility that a defendant has acted

                                   9   unlawfully . . . . When a complaint pleads facts that are merely consistent with a defendant's

                                  10   liability, it stops short of the line between possibility and plausibility of entitlement to relief.”

                                  11   Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557) (internal citations omitted).

                                  12           If the court grants a motion to dismiss, it should grant leave to amend even if no request to
Northern District of California
 United States District Court




                                  13   amend is made “unless it determines that the pleading could not possibly be cured by the

                                  14   allegation of other facts.” Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (citations omitted).

                                  15                                            III.    DISCUSSION
                                  16          C.     Request for Judicial Notice
                                  17           First, Defendants request that the Court take judicial notice of a video recording of the

                                  18   June 26, 2018 city council meeting. (RJN at 1.) In her complaint, Plaintiff alleges that she was

                                  19   threatened with arrest by Defendant Landman when she “said three sentences out of order.” (FAC

                                  20   ¶ 89.) The video shows Plaintiff speaking from the audience while the city council is speaking,

                                  21   resulting in Defendant Landman giving her multiple warnings. It does not appear Defendant

                                  22   Landman threatens to arrest her, instead stating, “I don’t wish to arrest you, but this is a second

                                  23   warning.” Defendant Landman ultimately recesses the meeting for fifteen minutes.

                                  24           Second, Defendants request that the Court take judicial notice of a July 2018 e-mail chain.

                                  25   (RJN at 2.) In her complaint, Plaintiff alleges that Defendant Moore called her “bat sh*t crazy” in

                                  26   this e-mail. (FAC ¶ 91.) The initial e-mail of the chain is a public comment by Plaintiff,

                                  27   challenging the meeting agenda and describing the meeting with over forty adjectives. (RJN, Exh.

                                  28   1 at 2-3.) Defendant Moore responds to Plaintiff, “You forgot bat-sh*t crazy.” (Id. at 1.)
                                                                                           4
                                          Case 4:19-cv-05844-KAW Document 52 Filed 07/02/20 Page 5 of 8




                                   1           Plaintiff does not oppose the requests for judicial notice. The June 26, 2018 recording is a

                                   2   true and correct copy of an official public record, whose authenticity is capable of accurate and

                                   3   ready determination by resort to sources whose accuracy cannot reasonably be questioned. See

                                   4   Fed. R. Evid. 201(b). The July 2018 e-mail chain is referenced in the complaint, and its

                                   5   authenticity is not in dispute. The Court GRANTS judicial notice of both documents to show

                                   6   what was said; the Court does not take judicial notice as to the truth of the matters asserted therein.

                                   7          D.     Motion to Dismiss
                                   8               i.    First Amendment Violation
                                   9           As explained in the Court’s previous order, “[t]o state a claim for First Amendment

                                  10   retaliation against a government official, a plaintiff must demonstrate that (1) he engaged in

                                  11   constitutionally protected activity; (2) as a result, he was subjected to adverse action by the

                                  12   defendant that would chill a person of ordinary firmness from continuing to engage in the
Northern District of California
 United States District Court




                                  13   protected activity; and (3) there was a substantial causal relationship between the constitutionally

                                  14   protected activity and the adverse action.” Mulligan v. Nichols, 835 F.3d 983, 988 (9th Cir. 2016).

                                  15   Because the instant case also concerns “the competing First Amendment rights of the officials

                                  16   themselves,” there is “a high bar when analyzing whether speech by government officials is

                                  17   sufficiently adverse to give rise to a First Amendment retaliation claim.” Id. at 989.

                                  18           In the initial complaint, Plaintiff alleged that Defendants attacked her reputation in an

                                  19   attempt to silence her. The Court, however, explained that “[i]nsulting [Plaintiff] in public and

                                  20   leaking information, while problematic as a matter of common courtesy, is not alone sufficient to

                                  21   establish a First Amendment violation.” (Dismissal Ord. at 7.) Rather, “Plaintiff must allege that

                                  22   the defamation was accompanied by impact to more ‘tangible interests,’ such as public

                                  23   employment or unemployment benefits.” (Id.) In the alternative, Plaintiff could allege an adverse

                                  24   action such as “a threat of arrest or legal action.” (Id. at 8.)

                                  25           Having carefully reviewed Plaintiff’s complaint, the Court finds Plaintiff has not alleged

                                  26   an impact to a tangible interest. First, facts regarding Defendants insulting or reprimanding

                                  27   Plaintiff during meetings and on Nextdoor.com or Facebook, failing to prevent and/or enabling

                                  28   Mr. Mora’s alleged “cyberstalking,” and encouraging people to report Plaintiff on Nextdoor.com
                                                                                           5
                                          Case 4:19-cv-05844-KAW Document 52 Filed 07/02/20 Page 6 of 8




                                   1   all concern reputational harm, which is insufficient to establish a First Amendment retaliation

                                   2   claim. (FAC ¶¶ 75-76, 90, 95, 100-101, 105, 107-12.) Plaintiff’s allegations that this reputational

                                   3   harm affected her ability to get paralegal work, or that being reported on Nextdoor.com resulted in

                                   4   her being temporarily banned and unable to access messages from prospective employees, are also

                                   5   insufficient. In Mulligan, the Ninth Circuit found no First Amendment violation where the police

                                   6   accused the plaintiff of being a drug dealer and leaked a tape of the plaintiff admitting to drug use.

                                   7   835 F.3d at 988. Although these actions damaged the plaintiff’s reputation and cost him his

                                   8   private sector job, the Ninth Circuit explained that this “act of defamation by government officials

                                   9   was insufficient to create a right to remedy under the First Amendment” because the defendants

                                  10   “did not make any decision or take any state action affecting [the plaintiff’s] rights, benefits,

                                  11   relationship, or status with the state.” Id. Such is the case here, where Plaintiff alleges that she

                                  12   lost work in the private sector, not with the government.
Northern District of California
 United States District Court




                                  13            Second, while Plaintiff alleges inadequate police services or weed abatement, Plaintiff

                                  14   does not allege any facts showing these actions resulted from her speech. (See FAC ¶¶ 78-84.)

                                  15   Indeed, Plaintiff alleges that former police officers confirmed that “for a decade, there had only

                                  16   been 1-2 officers on duty at a time usually,” and that “the last time the City enforced its weed

                                  17   abatement code was in 2008.” (FAC ¶¶ 80, 83.) Thus, the alleged inadequate services existed

                                  18   prior to Plaintiff’s participation in city politics, which started after June 2014. (FAC ¶ 30.)

                                  19            Third, Plaintiff alleges that she has received the same response from Defendant O’Bid to

                                  20   any e-mail that she sends, while Mr. Mora gets more substantive responses. (FAC ¶ 104.)

                                  21   Plaintiff cites no authority that she is entitled to a more fulsome response from Defendant O’Bid,

                                  22   or that his responses could be considered “governmental services.” Similarly, Plaintiff asserts that

                                  23   Mr. Mora obtained a more timely response to a PRA request than Plaintiff received to her request.

                                  24   (FAC ¶ 106.) Plaintiff, however, does not allege that the response to her request was inadequate,

                                  25   or that it violated the requirements of the PRA. The fact that another citizen may obtain quicker

                                  26   responses does not necessarily affect Plaintiff’s rights, benefits, relationship, or status with the

                                  27   state.

                                  28            Likewise, Plaintiff has also not alleged a threat of arrest or legal action. The only threat of
                                                                                           6
                                           Case 4:19-cv-05844-KAW Document 52 Filed 07/02/20 Page 7 of 8




                                   1   arrest Plaintiff points to is the June 2018 meeting, when Defendant Landman allegedly threatened

                                   2   to arrest Plaintiff for speaking out of order. (FAC ¶ 89.) As the Court previously noted, Plaintiff

                                   3   admitted she was speaking past her allotted time, and thus “any such threats were not made in

                                   4   retaliation for her space, but, rather, to enforce the time limit.” (Dismissal Ord. at 8.) Moreover,

                                   5   upon review of the June 2018 meeting, it does not appear Defendant Landman threatened to arrest

                                   6   Plaintiff at all. Similarly, while Defendant Parish allegedly tried to “intimidate” Plaintiff from

                                   7   sitting in an ADA-accessible chair, there are no allegations he threatened arrest or legal action.

                                   8   (FAC ¶ 87.)

                                   9           Accordingly, the Court finds that Plaintiff has failed to allege a First Amendment violation.

                                  10   As this is Plaintiff’s second complaint, and there is no indication Plaintiff can allege sufficient

                                  11   facts to state a cognizable claim1, the Court GRANTS Defendants’ motion to dismiss the First

                                  12   Amendment claim with prejudice.
Northern District of California
 United States District Court




                                  13               ii.   Americans with Disabilities Act
                                  14           In Plaintiff’s original complaint, Plaintiff alleged that Defendants violated the ADA by

                                  15   deliberately exacerbating her spinal cord condition. (See Compl. ¶¶ 90-91, Dkt. No. 1.) Plaintiff

                                  16   now alleges that Defendants violated the ADA on two alternative grounds.

                                  17           First, Plaintiff alleges that she is interrupted during her speaking time in an attempt to

                                  18   increase her speech difficulties. (FAC ¶¶ 116.) Plaintiff, however, does not allege that these

                                  19   actions prevent her from participating. Plaintiff also alleges that non-disabled citizens are not

                                  20   interrupted and are invited to speak again on the same agenda item. (FAC ¶ 117.) Plaintiff alleges

                                  21   no facts that suggest Defendants treat her differently because of her disability; the allegation that

                                  22   she is treated differently is alone insufficient.

                                  23           Second, Plaintiff alleges that Defendants violate the ADA by holding meetings in the

                                  24   police community room, which lacks an adequate sound system, making it difficult to hear what is

                                  25   being said. (FAC ¶¶ 118-119.) These facts do not support an ADA claim because Plaintiff has

                                  26

                                  27   1
                                         The court again notes that Plaintiff did not file a substantive opposition to the motion to dismiss,
                                  28   stating that her previous arguments were sufficient. Therefore, the court concludes that any
                                       additional arguments Plaintiff may have in opposition to the motion are waived.
                                                                                           7
                                          Case 4:19-cv-05844-KAW Document 52 Filed 07/02/20 Page 8 of 8




                                   1   not alleged that holding meetings in the police community room prevents her from participating

                                   2   due to her specific disabilities. Rather, she alleges that the police community room’s inadequate

                                   3   sound system affects Mr. Barich’s ability to hear. (FAC ¶¶ 120-21.) An injury to Mr. Barich,

                                   4   however, is insufficient to demonstrate an ADA violation as to Plaintiff.

                                   5          Accordingly, the Court finds Plaintiff has again failed to allege an ADA claim. In light of

                                   6   Plaintiff’s multiple pleadings, as well as Plaintiff’s failure to file a meaningful opposition, the

                                   7   Court GRANTS Defendants’ motion to dismiss the ADA claim with prejudice. Because the Court

                                   8   finds that Plaintiff’s substantive claims must be dismissed with prejudice, the Court need not

                                   9   consider Defendants’ remaining arguments regarding Monell liability, qualified immunity, or

                                  10   punitive damages.

                                  11                                          IV.     CONCLUSION
                                  12          For the reasons stated above, the Court GRANTS Defendants’ motion to dismiss with
Northern District of California
 United States District Court




                                  13   prejudice.

                                  14          IT IS SO ORDERED.

                                  15   Dated: July 2, 2020
                                                                                              __________________________________
                                  16                                                          KANDIS A. WESTMORE
                                  17                                                          United States Magistrate Judge

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          8
